Citation Nr: 0928677	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  08-24 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1951 to August 
1955.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the Veteran's claim for 
service connection for hearing loss and tinnitus.  The 
Veteran disagreed and perfected an appeal.  In July 2009, the 
Veteran's motion for advancement on the docket was granted.


FINDINGS OF FACT

1.  A preponderance of the competent medical evidence 
supports a conclusion that the Veteran's bilateral hearing 
loss is unrelated to his active duty service.

2.  A preponderance of the competent medical evidence 
supports a conclusion that the Veteran's tinnitus is 
unrelated to his active duty service.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for bilateral hearing 
loss is not warranted.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2008).

2.  Entitlement to service connection for tinnitus is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran essentially contends that he was exposed to 
excessive noise while he performed active duty on Air Force 
flight lines.  He specifically contends that he was exposed 
to the noise of jet and piston engines on B-36 and B-47 
bombers and was not provided with hearing protection.  He 
seeks service connection because, he claims, the noise he was 
exposed to during service has resulted in his current 
bilateral hearing loss and tinnitus conditions.

The Board will first address preliminary matters and then 
render a decision on the issues on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Veteran was notified in a July 2006 notice letter that in 
order to substantiate a service connection claim, the 
evidence needed to show that he had an injury in military 
service or a disease that began in or was made worse during 
military service or an event in service causing injury or 
disease; a current physical or mental disability; and, a 
relationship between the current disability and an injury, 
disease or event in military service.  Notice was prior to 
the date of the last adjudication of the Veteran's claim in 
June 2008.  Thus, the Veteran had a meaningful opportunity to 
participate in the adjudication of his service connection 
claim.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006).

In addition, the letter notified the Veteran that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records.  The letter also informed 
the Veteran of how VA determines a rating decision and an 
effective date in compliance with the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the duty to assist the Veteran in making his 
claim for service connection, the Board observes that the RO 
has obtained the Veteran's service treatment records and VA 
medical records.  In addition, the Veteran was examined by a 
VA audiologist in October 2006 regarding his claimed 
conditions.  The Board also notes that the Veteran indicated 
in an October 2006 statement that he failed a hearing test 
when he applied for work with Grumman Corporation immediately 
after his release from active duty.  The RO attempted to 
obtain information pertaining to those records, but was 
informed by the Veteran in a May 2008 telephone conversation 
that he had been told by Grumman employees that the records 
he described no longer exist.

Accordingly, the Board finds that under the circumstances of 
this case VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the Veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran indicated on his August 2008 VA Form-9 
that he did not wish to present evidence and testimony at a 
hearing a Veterans Law Judge.  

The Board will address the merits of the Veteran's claims.



Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.

Because the issues present similar facts and law, they will 
be addressed in a single analysis.

Relevant law and regulation
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - hearing loss

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2008).

Analysis

As noted above, in order to establish service connection for 
the claimed disorders, there must be (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The Board will address issue claim in 
turn.

The Veteran was examined by a VA audiologist in October 2006 
who prepared an audiological examination report which 
concluded that the Veteran has bilateral sensorineural 
hearing loss.  The report includes the following findings 
regarding Veteran's hearing loss:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
55
75
80
LEFT
40
40
45
70
75

The examiner noted that the veteran's Maryland CNC Test 
speech recognition scores were 86 for each ear.

As noted above, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO 
units, is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  In this case, the audiological test 
results show that the Veteran's hearing loss meets the 
criteria of 38 C.F.R. § 3.385.  Thus, Hickson element (1) is 
met as to the Veteran's claimed bilateral hearing loss.

Similarly, the VA examiner noted that the Veteran reported 
tinnitus symptoms and diagnosed the Veteran with tinnitus.  
Thus, Hickson element (1) is met as to the Veteran's claimed 
tinnitus disorder.

With regard to Hickson element (2) and both claimed 
disorders, the Veteran contends that he served on Air Force 
flight lines during the Korean War era and post-Korean War 
era.  He stated in the October 2006 statement that he worked 
on the gun turrets on B-36 and B-47 bombers, and that during 
his active duty service, he was often exposed to the noise of 
jet engines running in close proximity and was never provided 
with hearing protection.  The Board notes that the Veteran's 
DD-214 indicates that the Veteran's job specialty was 
"turret sys mech."  The Veteran's service treatment records 
do not indicate the Veteran had a hearing loss upon discharge 
from service.  The Veteran's exit physical record shows that 
the Veteran's hearing was normal and there is no reference to 
a complaint of tinnitus during service.  However, after 
review of the entire record, the Board finds that the 
evidence in support of a conclusion that the Veteran was 
exposed to excessive noise during service is at least in 
equipoise.  Thus, Hickson element (2) is met as to both 
claims.

With regard to Hickson element (3), ) medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability, the Board notes that the sole medical 
evidence is found in the October 2006 VA examiner's report 
and the May 2008 addendum to the report.  Specifically, the 
VA examiner stated in the October 2006 report that the 
Veteran's service treatment records were unavailable, but 
that another VA record stated that they showed no evidence of 
hearing loss or tinnitus during service.  Based on that 
information, the examination and the Veteran's VA claims 
folder which included the Veteran's October 2006 statement 
regarding his exposure to noise during service, the examiner 
concluded that "it is less likely as not that the Veteran's 
hearing loss and tinnitus are related to active duty military 
service."  The examiner went on to say that the 
"configuration of hearing loss suggests presbyscusis (i.e., 
age-related condition)."

The examiner also provided an opinion in a May 2008 addendum.  
The examiner reviewed the evidence from the Veteran's service 
treatment records, summarized the Veteran's contentions of 
exposure to excessive noise in service, and noted that the 
first clinical evidence of hearing loss was VA audiometric 
testing in November 2004, 49 years after the Veteran was 
discharged from active duty.  The examiner stated that "it 
is not possible to opine without resorting to mere 
speculation whether the presenting hearing loss and tinnitus 
are a result of in-service acoustic trauma," and that the 
"degree and configuration of hearing loss are consistent 
with presbycusis (that is, age-related hearing loss) possibly 
with occupational and recreational noise exposure as 
contributing factors."  The examiner also noted that 
tinnitus is a symptom that can result from many non-auditory 
factors such as ear and sinus infections, hypertension and 
allergies.

The Board observes that the examiner's opinion that "it is 
not possible to opine without resorting to mere speculation 
whether the presenting hearing loss and tinnitus are a result 
of in-service acoustic trauma" has no probative value.  The 
Court has held that medical evidence which is speculative, 
general or inconclusive in nature cannot support a claim. See 
Obert v. Brown, 5 Vet. App. 30 (1993); see also Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  The Board notes that that portion 
of the examiner's opinion has no influence on the Board's 
decision.

However, the examiner's opinion that the Veteran's hearing 
loss presents a "degree and configuration of hearing loss 
[are] consistent with presbycusis (that is, age-related 
hearing loss)," is probative, and it is evidence that the 
Veteran's hearing loss and tinnitus are not related to his 
active duty service.  There is no medical evidence of record 
indicating otherwise.  In this regard, to the extent that the 
Veteran's statements can be construed to be evidence of a 
nexus between his current hearing loss and tinnitus 
conditions and his active duty exposure to excessive noise, 
the Board finds that he is unqualified to make such a medial 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

Similarly, the Board finds that the Veteran's submission of 
general information regarding the causes of hearing loss and 
tinnitus, including the exposure to jet engine noise, is not 
sufficiently probative.  The Board notes that medical 
treatise evidence can, in some circumstances, constitute 
competent medical evidence. See Wallin v. West, 11 Vet. App. 
509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1), supra.  
However, as noted above, general evidence is not probative. 
See Obert supra.  While these articles suggest a relationship 
between exposure to jet engine noise and hearing loss may 
exist in some cases, they do not specifically relate to the 
Veteran in particular.  Thus, they are of little probative 
value to the Board's inquiry.

Finally, the Board has considered the Veteran's statements to 
the effect that his deceased spouse often commented that he 
could not hear very well, and that this condition was 
recognized by his spouse early on in their marriage.  
However, the statements are not congruent with the medical 
evidence of record, and especially do not comport with the 
service treatment records which indicate normal hearing upon 
discharge from active duty.  Moreover, the Court has held 
that contemporaneous evidence has greater probative value 
than history as reported by the claimant. See Curry v. Brown, 
7 Vet. App. 59, 68 (1994). The Court has also held that the 
Board may consider whether a veteran's personal interest may 
affect the credibility of testimony. See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  In this case, the 
Board finds that the contemporary records are more probative 
than the Veteran's recollection these many years later. 

In sum, after review of the entire record, the Board finds 
that a preponderance of the evidence is against a finding 
that there is medical evidence of a nexus between the 
Veteran's current hearing loss and tinnitus conditions and 
his active duty service.  For that reason, the Board finds 
that Hickson element (3) has not been satisfied and that the 
claims fail for that reason.  The benefits sought on appeal 
are not warranted.




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


